DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on November 12, 2019 and September 16, 2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Woyton (US 4,553,335).

With respect to claim 2, Woyton discloses an apparatus comprising two bases (60), each having two linear contact edges (64, 66) designed to engage with a 3circumferential surface of a shaft at least 10 inches in diameter (Figure 1) and to ensure alignment 4between the base and an axis of rotation of the shaft (Column 6, lines 33 – 36) to within a tolerance compatible with 5alignment tolerances of the shaft; and 6brackets (74) attached to the bases designed to securely and reproducibly position LVDT (118) relative to the axis of rotation of the shaft, the photoelectric devices 8designed to measure shaft misalignment.  

Woyton does not disclose the laser 7photoelectric devices as recited in claims 2 - 4.

Regarding claims 2 – 4: Woyton disclose the use of linear variable differential transformers (LVDT 118) for measuring the shaft alignment. The use of the particular type of laser 7photoelectric devices claimed by applicant, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the shaft alignment can be accurately determined, as 

In regards to claim 6, Woyton teaches an apparatus wherein the bases being magnetic, with on/off switches to apply or withdraw magnetic flux for affixation or release of the base from the shaft (Column 4, lines 41-68 and 1 -15).  

Regarding claim 7, Woyton shows an apparatus wherein the bases (60) having mechanical elements (i.e. screws, etc.; Figure 1) designed to successively affix and release the base to and from the shaft.  

Allowable Subject Matter

Claims 5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 1 and 10 – 17 are allowed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:
Busch et al. (US 6,792,688)
Alexander et al. (US 8,997,365)
Lysen et al. (US 6,784,986)
Anderson et al. (US 9,964,394)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
August 9, 2021



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861